IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:18crl11
VS.

JUDGE WALTER H. RICE
DARYL IAN EVANS,

Defendant.

 

DECISION AND ENTRY GRANTING DEFENDANT LIMITED FURLOUGH
TO ATTEND TO CERTAIN PERSONAL MATTERS BEFORE
SURRENDERING TO UNITED STATES MARSHALS TO BEGIN SERVING
OF SENTENCE

 

The Defendant has been sentenced to a term of five years in the custody of the Attorney
General of the United States, the Bureau of Prisons.

Prior to being transported to his designated institution, it is the order of the Court that
Defendant receive a “furlough” of ten calendar days, during which he would reside with his
mother, Jackie Evans, 2065 Auburn Avenue, Dayton, Ohio, telephone number 937-540-5744. He
is to be on both electronic home monitoring (when at the residence set forth above) and GPS
surveillance when outside of same.

The release is for two purposes only. First, he is to make whatever arrangements are
necessary for the property he possesses, with his property manager, to the extent possible within
the residence at 2065 Auburn Avenue. Second, he is to be allowed to visit with the mother of his

child and his newborn child at the above address of his mother.
Not later than 4:00 p.m. on the tenth calendar day subsequent to his release on “furlough” he is to
surrender himself to the United States Marshals Service so that he can be transported to his

designated institution and begin his serving of his sentence.

i \ )=-
May 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of record
U.S. Marshals Service
U.S. Pretrial Services
